        Case 1:16-cv-10669-ADB Document 82 Filed 04/16/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS




Wendy Swolinzky

      Plaintiff

v.                                       Civil Action No. 16-10669-ADB

Wright et al

      Defendant




                           ORDER FOR REMAND


Burroughs, DJ




In accordance with this Court’s Order dated April 9, 2019 and the Court’s
Order entered April 16, 2019, it is hereby ordered that this case be
REMANDED to Dukes County Superior Court for further proceedings.




                                                     BY THE COURT,
                                                     /s/ Christina McDonagh
                                                     Deputy Clerk


DATED: April 16, 2019
